            Case 2:20-cv-03480-TR Document 20 Filed 12/22/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VIRGINIA GRAMAGLIA-PARENT,                    :
     Plaintiff,                               :       CIVIL ACTION
                                              :
       v.                                     :
                                              :
TRAVELERS HOME AND                            :
MARINE INSURANCE COMPANY,                     :        No. 20-3480
     Defendant.                               :

                                             ORDER

       AND NOW, on December 22, 2020, for the reasons stated in my accompanying

Memorandum Opinion, it is ORDERED:

       1. Defendant’s Motion to Bifurcate and Stay Bad Faith (doc. 15) is GRANTED. The first

phase of this action will address only liability for the breach of contract claim. The parties shall

notify the court if they need an extension of the deadlines set in my last Scheduling Order (doc.

13).

       2. Discovery concerning Plaintiff’s bad faith claim is stayed pending adjudication of the

breach of contract claim.

                                                             BY THE COURT:


                                                             /s/ Timothy R. Rice
                                                             TIMOTHY R. RICE
                                                             United States Magistrate Judge




                                                  1
